DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 21-40 are pending.  Claims 21-24, 26-27, 29, and 33-36 have been amended.  No new claims have been added.  A terminal disclaimer submitted on 8/26/21 has been reviewed and accepted.
Response to Arguments
Applicant's arguments filed 6/1/21, with respect to the rejection under 35 USC 101 has been fully considered but they are not persuasive.  The Applicant’s representative asserts claims 21-40 are not directed to an abstract idea without significantly more.  The Applicant’s representative argues that claimed solution is directed to a system configured to “perform specific operations for controlling user interface (“UI”) elements of an electronic gaming device when reconfiguring a symbol display area between spins (see Remarks- 6/1/21, pg. 7-9), which provides “a tool to control volatility for a desired level of return to player (“RTP”) to add apparent dynamism and volatility while maintaining the desired level of RTP (see Remarks, pg. 7).   Specifically, the Applicant’s representative argues the claimed solution of the reconfigurable symbol display area which recites limitations to an associated reel that is changeable between a wild reel and a non-wild reel, the number of rows changeable between the spins of the feature, and a random number generator (“RNG”) to select a symbol array to be selected for display (see Remarks, pg. 8-9) provides a tool to control volatility for a desired level return to player (“RTP”).  The Examiner respectfully disagrees.  The claims have been found to recite a grouping of abstract idea such as a certain method of organizing human activity and/or mental processes under Step 2A-prong 1.  The particular 
With respect to the Applicant’s argument that the claims are integrated into a practical application because they amount to a solution to effect apparent dynamism and volatility, the Examiner respectfully disagrees.  The recited elements of changing elements such as the kind of reel, the number of rows have been construed as mental processes and/or managing a social activity by rules and instructions which recite steps of the abstract idea. Stated differently, the user interface and the output of the RNG are used to merely convey information to the user to implement and/or perform the abstract idea which do not amount to improvements to the functioning of a computer or to any other technology or technical field.  It follows that these addition elements of the user interface (“UI” elements) and a random number generator (“RNG”) do not integrate the claim into a practical application but amount to i) a tool that are invoked to implement the abstract idea, mere extra solution activity of managing a game by rules or instructions/mental processes, and a technical environment to perform the abstract idea (see MPEP 2106.05(f),(g), and (h)) as discussed in detail in 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a grouping of abstract ideas without significantly more. The claims recites a certain method of organizing human activity and/or a mental process such as “determining a number of spins of a feature” - certain method of organizing human activity and/or mental process; “determining a configuration of a reconfigurable symbol display area” - certain method of organizing human activity and/or mental process; “the reconfigurable display area having a number of rows and a plurality of columns, each of the plurality of columns having an associated reel, the reconfigurable symbol display area enclosing symbol locations for each of the plurality of columns, wherein the associated reel for at least one of the plurality of columns is changeable between a wild reel and a non-wild reel between the spins of the feature, and wherein the number of rows is changeable between the spins of the feature;” – certain method of organizing human activity including rules and instructions; “for a given spin of the spins of the feature: selecting, a symbol array at the symbol locations enclosed by the reconfigurable symbol display area, the symbol array showing only wild symbols for any of the plurality of columns for which the associated reel has been changed to the wild reel for the given spin;” – certain method of organizing human activity including rules and instructions and/or mental processes; “determining an outcome for the given spin;” - certain method of organizing human activity and/or mental process; “determining a modification, if any, to the configuration of the reconfigurable symbol display area for a next spin, of the spins of the feature, based at least in part on state of the reconfigurable symbol display area certain method of organizing human activity and/or mental process.   For at least these reasons, the claims are found to recite an abstract idea under Step 2A-prong 1.
This judicial exception is not integrated into a practical application because the additional limitations such as for “display in the reconfigurable symbol display area at the symbol locations enclosed by the reconfigurable symbol display area” amount to extra-solution activity to convey information for the abstract idea.  The remaining additional limitations such as “at least one processor”, “at least one memory storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations”, “one or more display monitors of the electronic gaming device”, and “based at least in part on output of a random number generator (“RNG”) are highly-generalized computer components which i) are invoked to implement the abstract idea and/or ii) a particular technological environment in which to perform the abstract idea (see MPEP 2106.05(g) and (h)). For at least these reasons, the claims are not found to integrate the claim into a practical application under Step 2A-prong 2. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “at least one processor”, “at least one memory”, and “one or more display monitors” are well-known, routine, and conventional components to one of ordinary skill in the art in the gaming arts.  For instance, Vancura et al. (US 2010/0029381 A1), a conventional gaming machine is configured functionally to includes a game control (e.g., a processor), a memory device, a display to present the game to the user, and a random number generator (see Vancura, Fig. 1, 0008, 0037-0040).  For at least these reasons, the additional elements 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715